Citation Nr: 0943893	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for recurrent upper 
respiratory infections including bronchitis and sinusitis.
  
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection anxiety 
neurosis with obsessive compulsive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to May 1995. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from both a November 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio and Waco, Texas.  

The issue of entitlement to service connection for recurrent 
upper respiratory infections, including bronchitis and 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On March 1, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his representative, that a withdrawal of 
his appeal is requested for the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for anxiety neurosis with 
obsessive compulsive disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his authorized representative) have been met for the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for anxiety 
neurosis with obsessive compulsive disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant has withdrawn the appeal for the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
anxiety neurosis with obsessive compulsive disorder and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for anxiety neurosis with obsessive compulsive 
disorder is dismissed.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to service connection for 
recurrent upper respiratory infections, including bronchitis 
and sinusitis can be adjudicated.  Specifically, it is 
determined that an examination is necessary, for the reasons 
discussed below.    

The Veteran's March 1984 physical induction examination is 
negative for complaints, treatment, or a diagnosis of upper 
respiratory infections, bronchitis, or sinusitis.  The 
Veteran indicated that he did not have any known allergies on 
his March 1984 induction examination.  A May 1984 service 
treatment record (STR) provides a diagnosis of chronic upper 
respiratory infection and congestion.  At the time, the 
Veteran indicated that he had an undocumented possible 
diagnosis of bronchitis as a teenager.  A January 1985 STR 
indicates that the Veteran had a cough and congestion for the 
past week.  A June 1987 STR demonstrates that the Veteran had 
a sore throat and drainage.  A January 1990 STR indicates a 
diagnosis of sinus congestion and bronchitis.  The Veteran's 
January 1995 physical separation examination is negative for 
complaints, treatment, or a diagnosis of upper respiratory 
infections, bronchitis, or sinusitis.  

Post-service VA outpatient treatment records show that that 
Veteran continued to seek medical treatment for bronchitis 
and congestion.  A December 1995 VA outpatient treatment 
record indicates that the Veteran is currently taking 
Amoxicillin and codeine syrup for bronchitis.  A July 2000 
treatment note indicates that the Veteran is taking 
medication for his bronchitis.  A January 2003 treatment note 
indicates that the Veteran has acute sinusitis and nasal 
congestion.  An October 2004 outpatient treatment note 
provides a diagnosis of bronchitis.  

In numerous statements, the Veteran contends that he has 
continued to suffer and seek treatment for upper respiratory 
conditions since service.  

The Veteran was diagnosed with chronic upper respiratory 
infections and bronchitis in service; however, there is no 
medical opinion as to whether there is a relationship between 
the Veteran's current diagnosis and those conditions 
diagnosed in service.  Thus, a VA examination should be 
conducted to clarify the current nature and likely etiology 
of any upper respiratory infections and/or bronchitis and/or 
sinusitis condition that the Veteran may have.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any upper respiratory, bronchitis, and/or 
sinusitis condition that he may have.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:
        
Is it at least as likely as not that any 
currently diagnosed upper respiratory, 
bronchitis, and/or sinusitis condition had 
its onset during the Veteran's service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


